department of the treasury int ernal revenue service washington d c date number release date cc pa cbs br2 gl-127877-00 uilc memorandum for michael w bitner associate area_counsel sb_se from joseph w clark senior technician reviewer branch collection bankruptcy summonses subject advisory opinion-offers in compromise processability this memorandum responds to a request for advice received from your office on date you have asked us to consider whether an in-business taxpayer may compel the service to process an offer_in_compromise under a prior version of the processability rules which were in effect before date and if not whether the service has the discretion to process the offer in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent this writing may contain privileged information issue when an in-business taxpayer submits an offer and the processability rules pertaining to deposit payment and filing of employment_taxes for the previous two quarters change before the offer is accepted for processing may the taxpayer compel the service to apply the former processability rules if not may the service exercise its discretion to process the offer conclusion although the taxpayer may not compel the service to process the offer under the prior rules the service may exercise its discretion to process the offer background your correspondence with us indicates the taxpayer an in-business corporation entered into an installment_agreement to pay its delinquent employment_taxes after making only one payment the taxpayer defaulted on the agreement and after being notified by the service that the agreement would be terminated the taxpayer filed a form_911 application_for taxpayer assistance with the office_of_the_taxpayer_advocate on date requesting to file an offer_in_compromise collection received the taxpayer’s offer on date and returned it on date along with a letter characterizing the offer as non-processable and informing the taxpayer that in order to process the offer an in-business taxpayer must demonstrate compliance by filing and full paying employment_taxes for the preceding two quarters the caseworker for the taxpayer_advocate then met with collection and the taxpayer’s power_of_attorney to discuss the offer requirements and the caseworker advised the power_of_attorney that the taxpayer needed to become current for the preceding two quarters on november the power_of_attorney requested additional time to provide proof of compliance and after a meeting on date the caseworker set a deadline of date the power_of_attorney provided some documentation on date on date the caseworker called to request the remainder of the documentation and requested the taxpayer become current by date and provide the rest of the documentation by date the power_of_attorney provided the balance of the documentation on january and january on date the caseworker told the power_of_attorney that as of date the rules for processing an offer_in_compromise from an in-business taxpayer had changed and that the new rule required the taxpayer to be timely rather than current the taxpayer_advocate then asked the manager of the offer group to bypass the timeliness requirement but he declined to do so you have asked our advice on whether in this situation the taxpayer may compel the service to process his offer_in_compromise under the prior rule and if not may the service exercise its discretion to process the offer discussion the secretary’s authority to compromise cases is contained in sec_7122 of the code which provides the secretary may compromise any civil or criminal case arising under the internal revenue laws prior to reference to the department of justice for prosecution or defense sec_7122 emphasis added treasury regulations pertaining to that provision likewise state the secretary may exercise his discretion to compromise any civil or criminal liability arising under the internal revenue laws sec_301_7122-1t a the secretary’s authority to compromise is thus discretionary the secretary has delegated this discretionary authority to the commissioner who has then re-delegated it to various officials throughout the service see delegation_order no the secretary has set the threshold requirements for consideration of a proposed compromise and all offers in compromise must be submitted according to the prescribed procedures see sec_301_7122-1t c further a taxpayer may not compel the service to accept an offer for processing see 607_f2d_61 3d cir the refusal of the service to enter into compromise negotiations standing alone does not amount to ‘bad faith’ united_states v smith u s dist lexis s d n y the decision whether to discuss settlement is discretionary and cannot be compelled by a court 473_f2d_709 2d cir cert_denied 412_us_949 mandamus cannot force a discretionary act in keeping with the twin policy goals of the offer_in_compromise program to obtain the amount potentially collectible at the earliest possible time and at the least cost to the government irm now provides that service personnel will work with taxpayers to provide an opportunity to perfect defects or errors rather than returning the offers as unprocessable the manual provides that as soon as possible upon receipt offers should be sorted into three categories processable non-processable and those which need to be perfected usually due to missing information irm if it is processable the offer becomes pending and if the offer is not processable then the service_returns it to the taxpayer along with a letter detailing the reason sec_301_7122-1t c irm in order for the service to process an offer to compromise employment_taxes from an in-business taxpayer the manual requires the taxpayer must have demonstrated compliance by having timely filed and timely deposited the preceding two quarters and timely paid all federal tax deposits due in the quarter in which the offer was submitted irm emphasis added prior to date the manual required the taxpayer be current for the past two quarters the manual further provides the service may not deviate from the processability criteria without obtaining written approval from the national_office irm in the current case the facts as you have presented them indicate the taxpayer first submitted the offer_in_compromise on date when the service sent its first letter to the taxpayer indicating non-processability it requested the taxpayer demonstrate compliance by filing and full paying its employment_taxes for the preceding two quarters for several months the caseworker worked with the taxpayer’s power_of_attorney to perfect errors in the offer so that it could be processed on several occasions the caseworker requested the taxpayer become current and on january 25th the power_of_attorney submitted documentation that the taxpayer had done so although the criteria changed before the taxpayer submitted documentation of compliance nothing in the code or the regulations prevents the service from exercising its discretion to process an offer in such a case based on the criteria existing when the offer was first submitted further policy considerations favor such processing because neither the service nor the taxpayer would benefit from lengthening the process by requiring timeliness for the next two quarters before allowing the offer to be processed such a requirement in this case would have no practical effect on the taxpayer’s future compliance because form_656 requires as a condition to the offer that taxpayers agree to comply with future filing and payment requirements in order to avoid default of the compromise_agreement furthermore once a taxpayer’s offer has been accepted for processing the service’s procedures do not establish a presumption that the offer will be accepted nor do they presume rejection as the likely result rather each proposed compromise should be evaluated and considered on its own merits in light of the facts and circumstances of the case in each case the service has the discretion to decide whether to accept or reject the offer provided the service exercises sound judgment and discretion when exercising its authority to compromise we do not believe processing this offer undercuts the service’s overall compromise policy and objectives and therefore would not be an abuse of its discretion thus provided the service obtains the required written permission from the national_office pursuant to irm the service has authority to process the offer if you have any further questions please contact the attorney assigned to this matter at
